The motion court properly excluded the period from December 16, 2002 (when a felony complaint was filed in the instant case) through February 3, 2003 (when the People answered ready), and that ruling is dispositive of the speedy trial motion. Defendant was on trial on a homicide indictment through January 17, 2003 and was sentenced in that case on March 17, 2003. “[A] 11 proceedings up until the imposition of sentence are excludable” pursuant to CPL 30.30 (4) (a) (People v Boyd, 189 AD2d 433, 437 [1993], lv denied 82 NY2d 714 [1993]). Furthermore, the delay was reasonable. With respect to the period up to the January 17 verdict in the homicide trial, it would have been impractical for defendant to be on trial in two separate cases at the same time, and with respect to the period from the verdict to February 3, that wasi “a reasonable period of delay resulting from . . . trial of other charges” within the meaning of CPL 30.30 (4) (a) (emphasis added) (see People v Osorio, 39 AD3d 400 [2007], lv denied 9 NY3d 925 [2007]; People v Fleming, 13 AD3d 102 [2004], lv denied 5 NY3d 788 [2005]). Concur— Gonzalez, PJ., Sweeny, Nardelli and Buckley, JJ.